DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Notice of Non-Compliant Amendment, received 6-3-2021, is acknowledged.  Claims 2-5, 10, 12-15, and 20 have been amended.  Claims 1, 19, and 22 has been canceled.
Claims 2-7, 10, 12-18, and 20-23 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection of claim 1 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is moot in light of the cancelation of the claim.
The rejection of Claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is moot in light of the cancelation of the claim.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the mutations which are not responsible for the antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, or, are mutations which alter the already antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, is moot in light of the cancelation of the claim.
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the mutations which are not responsible for the antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, or, are mutations which alter the already antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, is moot in light of the cancelation of the claim.
The objection to claim 2 is withdrawn in light of the claim amendment.
The objection to claim 3 is withdrawn in light of the claim amendment.
The objection to claim 15 is withdrawn in light of the claim amendment.
The rejection of claims 10, 12-14, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the mutations which are not responsible for the antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, or, are mutations which alter the already antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, is withdrawn in light of applicants' arguments.
The rejection of claims 2-7, 15-18, and 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the mutations which are not responsible for the antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, or, are mutations which alter the already antibiotic sensitivity or pathogen inhibitory characteristics already displayed by DSM32324 and DSM32325, is withdrawn in light of applicants' arguments.

New Rejections/Objections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-7, 10, 12-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The newly amended claims are now drawn to mutant strains wherein the mutant strain has at least 98% sequence identity to the nucleotide sequence of DSM32324 or to the nucleotide sequence DSM32325.
	
	Thus, without actual nucleotide sequences in the instant claims, it is unclear what mutant strains may be included in or excluded from the scope of the claims.
	However, the original disclosure, as filed, does not contain any nucleotide sequences.
	Applicants are notified that the addition of nucleotide sequences for DSM32324 and DSM32325 to the instant application will be considered as a new matter issue, unless said sequences are already known in the art, and, references for said sequences are provided.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 8, 2021